Citation Nr: 1708845	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  14-00 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for bilateral pes planus, bunions, plantar fasciitis/heel spur syndrome and contracted digit.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from January 1993 to May 1995.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In August 2014, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of file. 

This case was remanded by the Board for further development in April 2015.  The case was returned to the Board in September 2015, at which time the Board issued a decision denying the Veteran's claim for a rating in excess of 30 percent for his bilateral foot disorders.   The Veteran appealed that decision and in August 2016, the United States Court of Appeals for Veterans Claims (Court) issued an Order granting the parties Joint Motion for Remand (JMR), vacating the Board's decision and remanding the claim to the Board for additional development.  

The case was returned to the Board in December 2016, at which time it was remanded for additional development.  

It is noted that a separate appeal concerning the rating of peripheral neuropathy is ongoing.  With regard to that appeal a video conference hearing has been requested.  The Veteran has been informed that he is on the list for video conference hearings, but the hearing has not yet been conducted.  As such, that appeal is not currently before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records. 


FINDING OF FACT

Bilateral pes planus, bunions, plantar fasciitis/heel spur syndrome and contracted digit is not manifested by pronounced pes planus manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances.  Other foot injuries have not been shown.


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for bilateral pes planus, bunions, plantar fasciitis/heel spur syndrome and contracted digit are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5276 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in January 2008 and September 2009, VA advised the Veteran of the information and evidence needed to substantiate the claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103 (c)(2) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. The August 2014 Board hearing complied with the provisions of Bryant, and there has been no assertion to the contrary. 

In December 2016, the Board remanded this claim for additional development in accordance with the August 2016 Court Order.  The RO has complied with the remand directives.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has been afforded multiple VA examinations and opinions.  The Board has determined these are adequate for rating purposes as they are based on reviews of the record, examinations of the Veteran, and they contain findings relevant to the rating criteria.  

No additional pertinent records are shown to be available, and the appellant does not argue otherwise.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Law and analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal concerning an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  
 
The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993)(one diagnostic code may be more appropriate than another); 38 C.F.R. §§ 4.20, 4.21.

The Veteran is presently in receipt of a 30 percent rating under Diagnostic Code 5276.  Under Diagnostic Code 5276, a 30 percent rating is warranted for bilateral severe pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  The highest 50 percent rating is warranted for bilateral pronounced pes planus manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances. 

The Board notes that the conjunctive form is not specifically employed in the enumeration of rating criteria under Diagnostic Code 5276; therefore, it is not required that all the manifestations that are listed be shown. See Dyess v. Derwinski, 1 Vet. App. 448 (1991); see also Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007).  

In a May 2008 treatment record the Veteran complained of continued foot pain, characterized as "needles at bottom of feet."  In a June 2008 mental health record, the Veteran was noted to participate in 60 minutes of general exercise with physical activities.

The July 2008 VA examination disclosed weakness and tenderness of the feet.  The Veteran complained of intermittent chronic foot pain.  A medical history showed he had asymptomatic bunions and pes planus.  A physical examination showed weakness and tenderness.  He had flatfeet bilaterally, which was not correctible by manipulation and there was pain on manipulation.  The Veteran's gait was somewhat unstable due to the pain on the bottom of the feet where he had heel spur syndrome and plantar fasciitis.  There was pain on palpation of the bilateral plantar medial tubercle, but no edema or erythema and the skin was intact.  The Veteran had no basic injuries to the feet and x-rays showed no bone, joint, or soft tissue abnormalities.  Bilateral pes planus, bunions bilateral, plantar fasciitis, heel spur syndrome and contracted digits were diagnosed.  

In a November 2009 treatment record, the Veteran stated that he had right heel pain for six weeks.  He stated that he was doing stairs and heard a pop and felt immediate pains to his heel.  The impression was an Achilles tendon rupture.  

At a March 2010 VA examination, a medical history showed that the Veteran was diagnosed with plantar fasciitis in 1994 and had consistent pain, weakness, swelling, and burning of the feet since that time.  A physical examination showed that the Veteran had asymptomatic bunions on the toes and pes planus.  He had pain on palpation of the bilateral medial tubercle but no edema, erythema or callus.  There was pain in the plantar fasciitis area with spasms of plantar intrinsic muscles, and decreased ankle dorsiflexion bilateral to 90 degrees.  It was noted that the extent of the forefoot and malalignment were correctable by manipulation but there was decreased ankle dorsiflexion both on the right and the left by 90 degrees.  Bilateral plantar fasciitis, bilateral ankle equinus and bilateral flatfoot were diagnosed.  

During a February 2012 VA examination, the Veteran was shown to have pes planus and plantar fasciitis.  The VA examination report noted pain on use of the feet, pain on manipulation of the feet, and pain accentuated on manipulation.  There was decreased longitudinal arch height of one or both feet on weight-bearing but no evidence of swelling on use, characteristic callouses, objective evidence of marked deformity (pronation, abduction etc.), marked pronation, marked inward displacement and severe spasm of the Achilles tendon (rigid hind foot) on manipulation, or extreme tenderness of plantar surfaces of one or both feet.  His peripheral pulses were normal bilaterally and the Veteran had normal sensation to light touch with monofilament, normal temperature, normal sensation to vibration, no edema of the feet or ankles, and a slow, but otherwise normal gait.  The examiner also noted mild hallux valgus of the right foot.  

February 2012 x-rays showed mild flattening of the bilateral pedal arches and mild right hallux valgus, indicating possible early gout or inflammatory process.  The functional impact was noted as severe pain in feet and back after standing more than 15 to 30 minutes.  

A January 2014 podiatry record shows that the Veteran complained of heel pain, pain in his arch, and shooting pain down his legs into his feet.  He was assessed with bilateral flatfoot, bursitis calcaneal/plantar fasciitis, equinus, and onychomycosis.  The Veteran was ordered to use his custom orthotics on a daily basis.  A June 2014 x-ray of the left foot showed "no change mild osteophyte formation first metatarsal phalangeal joint. Remainder joint spaces intact. No fractures or malalignment." An x-ray of the right foot showed "no bony or soft tissue abnormality. Joint spaces intact."  The Veteran reported that his feet felt worse in the mornings. He has orthotics in his sneakers and VA shoes as well.  A recent epidural did not help.  The treatment record also showed that the Veteran "understands problems [are] coming from the sciatic nerve."  

A March 2014 podiatry treatment record showed the Veteran complained of heel pain and shooting pain down his legs into his feet.  He also had pain in his arch.  The podiatrist noted orthopedic deformities of bilateral pes planus, pain along plantar medical aspect of both heels extending into the medial arch; hammertoes of the second to fifth toe, and hallux valgus, bilaterally.   An April 2014 pain management record notes that the Veteran is able to go to the gym a few times/day and play basketball.  

The July 2015 VA examination showed diagnoses of flat foot and plantar fasciitis.  He reported pain with weight-bearing activities, particularly in his heels.  Specifically, the Veteran endorsed pain on use of the feet, accentuated on use, pain on manipulation of the feet, and pain accentuated on manipulation.  There was no evidence of swelling on use, characteristic callouses, decreased longitudinal arch height of one or both feet on weight-bearing, objective evidence of marked deformity of one or both feet (pronation, abduction etc.), marked pronation of one or both feet, marked inward displacement and severe spasm of the Achilles tendon (rigid hind foot) on manipulation of one or both feet, and/or extreme tenderness of plantar surfaces on one or both feet.  The Veteran used arch supports to relieve his symptoms.  Very mild pes planus with tenderness at heel was noted.  Flatfoot (pes planus) and plantar fasciitis was diagnosed.  

Regarding functional impact, the examiner noted pain on the physical examination but denied that it contributed to functional loss.  The examiner also noted that pain, weakness, fatigability, or incoordination did not significantly limit functional ability during flare-ups or when the foot is used repeatedly over a period of time.  The examiner reported that the Veteran's bilateral foot disorder limited running activities although an October 2014 orthopaedics treatment record showed the Veteran regularly played basketball.  

A September 2015 treatment record showed the Veteran had persistent complaints of back pain and leg numbness and that he was unable to sit or stand for extended periods of time.

A March 2016 VA examination report showed diagnoses of flatfoot, hallux valgus, and plantar fasciitis.  The Veteran reported pain in his heel if he walked more than a block or with prolonged standing more than 5 to 10 minutes.  He also reported radiating pain from his back to his foot, intermittently, especially while walking on the treadmill.  The Veteran stated that he walks on the treadmill approximately 30 minutes three times a week.  

A physical examination showed again that the Veteran endorsed pain on use of the feet, accentuated on use, pain on manipulation of the feet, and pain accentuated on manipulation.  There was no evidence of swelling on use, characteristic callouses, decreased longitudinal arch height of one or both feet on weight-bearing, objective evidence of marked deformity of one or both feet (pronation, abduction etc.), marked pronation of one or both feet, marked inward displacement and severe spasm of the Achilles tendon (rigid hind foot) on manipulation of one or both feet, and/or extreme tenderness of plantar surfaces on one or both feet.  The Veteran used arch supports and built-up shoes with no relief of symptoms.  The pain caused functional limitation with difficulty in prolonged standing or walking.  Regarding his hallux valgus, the examiner noted no symptoms or surgery.  

Pursuant to the December 2016 Board remand, an addendum VA opinion was provided in December 2016.  The examiner noted diagnoses of flat foot (pes planus), hallux valgus, and plantar fasciitis.  The examiner stated that the Veteran's foot pain is mostly due to his plantar fasciitis/heel spur syndrome.  He noted that flat foot can cause pain with prolonged walking but the Veteran uses shoe inserts with some relief.  He had no complaints of pain at his hallux valgus area.  The Veteran's bilateral foot disorders cause difficulty with prolonged walking and standing.  The effects of his foot disorder are pain on movement, pain on weight-bearing, pain on non-weight-bearing, disturbance of locomotion, and interference with standing.  The Veteran walks on a treadmill about 30 minutes three times per week.  During a flare-up, the Veteran is functionally limited for prolonged walking to approximately a block on the street.  No additional functional losses were noted during flare-ups or with repetitive use.  

The examiner specifically found no diagnoses of weak foot, claw foot, hallux rigidus, hammer toes, malunion or nonunion of the tarsal or metatarsal bones, or other foot injuries.  

In evaluating the evidence of record, the Board concludes that the Veteran is not entitled to a disability rating in excess of 30 percent for his bilateral pes planus and plantar fascitis.  

As noted above, the Veteran's disability is rated under Diagnostic Code 5276.  A rating higher than 30 percent is only available under Diagnostic Code 5276 if the Veteran displayed pronounced flatfoot bilaterally with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances. 

The Board notes that the March 2016 VA examination indicated that arch supports and orthopedic shoes did not improve the Veteran's symptoms. However, the February 2012 x-rays and the July 2015 VA examiner described the Veteran's bilateral flatfeet as mild. Although the Veteran consistently reported pain, there was no evidence of marked pronation, extreme tenderness, marked inward displacement, or severe spasm of the tendo Achillis on manipulation in any of the VA examination or treatment records.  As such, the Board concludes that the Veteran does not have a pronounced bilateral pes planus disability such that a 50 percent rating would be warranted.

VA guidance states that plantar fasciitis is to be rated analogous to pes planus under 38 C.F.R. 4.71a, Diagnostic Code 5276. Specifically, when service connection is established for pes planus and plantar fasciitis, evaluate the symptoms of both conditions together under 38 C.F.R. 4.71a, Diagnostic Code 5276. See M21-1 III.iv.4.A.3.m. Evaluating Plantar Fasciitis.  

In the August 2016 Order granting the parties JMR, the Court found that the Board's September 2015 decision failed to provide any analysis as to whether the Veteran's plantar fasciitis warrants a higher overall rating if his foot disabilities were to be rated by analogy pursuant to Diagnostic Code 5284, giving each foot a separate evaluation.  In doing so, the Court noted that Diagnostic Code 5284 does not apply to pes planus as a matter of law, as it is already compensated under Diagnostic Code 5276. See Copeland v. McDonald, 27 Vet. App. 333, 337-38 (2015) (holding that, as a matter of law, Diagnostic Code 5284 does not apply to the eight [other] foot conditions specifically listed in § 4.71a," and so other listed conditions could not be rated by analogy under this diagnostic code).  

Pursuant to the Court's Order, the Board has considered whether it is appropriate to rate the Veteran's plantar fasciitis to Diagnostic Code 5284 by analogy.  The Board notes, that even if the disability can be rated by analogy to either Diagnostic Code 5276 or 5284, it is not impermissible to rate the disability only under Diagnostic Code  5276 and not under Diagnostic Code 5284, where the record does not contain evidence of foot symptoms other than those contemplated by Diagnostic Code  5276. Prokarym v. McDonald, 27 Vet. App. 307, 313 (2015).

Diagnostic Code 5284 provides for a 10 percent rating for a moderate condition, 20 percent for moderately severe, and 30 percent for a severe condition. 38 C.F.R. § 4.71a.  The rating schedule does not define the terms "moderate," "moderately severe," and "severe" as used in this diagnostic code. Adjudicators must evaluate all of the evidence and render a decision that is "equitable and just." 38 C.F.R. § 4.6.

VA General Counsel has determined that Diagnostic Code 5284 is a general diagnostic code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion. Thus, General Counsel concluded that, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion. VAOPGCPREC 9-98.

The Board finds that the primary symptomatology associated with the Veteran's bilateral foot disorders is pain, which is already compensated under Diagnostic Code 5276.  The Veteran has been service-connected for pes planus and plantar fasciitis together and none of the treatment records or VA examinations indicates symptomatology that is specific to his plantar fasciitis, rather than his pes planus.  There are no manifestations of the service-connected bilateral pes planus and plantar fasciitis that are not contemplated by Diagnostic Code 5276.

Additionally, the Veteran's bilateral foot disability does not present, and is not more analogous to, a disability resulting from actual injury to the foot. See Yancy v. McDonald, 27 Vet. App. 484, 492-93 (2016) (holding that application of Diagnostic Code 5284 is limited to disabilities resulting from actual injuries to the foot, but that unlisted conditions may be rated by analogy to injury of the foot under Diagnostic Code 5284); 38 C.F.R. § 4.20 (2016) (providing that unlisted conditions may be rated by analogy under a closely related disease or injury). "The plain meaning of the word 'injury' limits the application of Diagnostic Code 5284 to disabilities resulting from actual injuries to the foot, as opposed to disabilities caused by, for example, degenerative conditions." Yancy, 27 Vet. App. at 491. The Veteran's plantar fasciitis is a disease rather than an injury, as service connection was granted based on the diagnosis of this disorder in service and the same diagnosis after service, rather than as due to an injury in service. Rating by analogy under Diagnostic Code 5284 is therefore not appropriate.

Regarding the Veteran's statements, the examiners of record specifically noted his complaints of pain. However, the symptomatology of the Veteran's bilateral pes planus and plantar fasciitis does not result in objective evidence of weakness, swelling, redness, fatigue, or lack of endurance. 38 C.F.R. §§ 4.40, 4.45 and DeLuca provide no basis for assignment of a higher rating for the service-connected bilateral pes planus and plantar fasciitis.  The Veteran has reported that the pain prevents him from standing or walking for extended periods of time, but the evidence also shows that the Veteran exercises regularly including using the treadmill several times per week and playing basketball.  Therefore, the Board finds that the assigned 30 percent evaluation based on the Veteran's reported pain adequately compensates for the functional limitations of his bilateral foot disorders. 

The Board has also considered whether ratings are warranted under other Diagnostic Codes pertaining to the feet.  The February 2012 and March 2016 VA examinations showed evidence of hallux valgus.  Under Diagnostic Code 5280, a maximum 10 percent rating is warranted for either severe hallux valgus or an operation with resection of the metatarsal head.  However, a separate rating is not warranted as the VA examiners found neither symptoms, surgery, nor complaints of pain in that area.  

The record also shows the Veteran was diagnosed with hammertoes.  Diagnostic Code 5282 provides a noncompensable rating for single toes and a 10 percent rating for all toes, unilateral without claw foot.  The record does not show that Veteran has hammertoes of all toes; rather the record notes that only the Veteran's second and fifth toes have mild clawing and he had contracted digits of the second through fifth toes. Therefore, a separate 10 percent evaluation is not warranted.  
The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated to include his reports of pain and functional limitations.  The Veteran is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also accepts that he has functional impairment.  DeLuca, supra.  Neither the lay nor medical evidence, however, reflects the degree of functional limitation needed for the next higher rating.  The Board finds that the most probative evidence consists of those examination reports prepared by trained medical professionals and such evidence demonstrates that the currently assigned rating is appropriate.

In light of the evidence discussed above, the Board finds that the Veteran is not entitled to a disability rating higher than 30 percent. Although the Veteran is entitled to the benefit of the doubt where evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 2 Vet. App. 49, 53 (1990).

Extraschedular rating

The Board has also considered the provisions of 38 C.F.R. § 3.321 (b)(1). However, in this case, the Board finds that the record does not show that the Veteran's bilateral pes planus, plantar fasciitis, and hallux valgus is exceptional or unusual to a degree that would warrant the assignment of a higher rating on an extraschedular basis. See 38 C.F.R. § 3.321 (b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008). Making this determination requires a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and no extraschedular referral is required as the assigned scheduler evaluation is adequate. See id.; see also VAOGCPREC 6-96 (Aug. 16, 1996). In the alternative, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found to be inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provide by the extraschedular regulation (38 C.F.R. § 3.321 (b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's foot disabilities is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. The Veteran's chief complaints of pain and functional loss are fully considered in the disability ratings assigned. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected bilateral pes planus, plantar fasciitis, and hallux valgus under the provisions of 38 C.F.R. 3.321 (b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App 111 (2008).


ORDER

An increased rating in excess of 30 percent for bilateral pes planus, plantar fasciitis/heel spur syndrome, and hallux valgus is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


